Exhibit 10.8

ISDA®

International Swap Dealers Association, Inc.

2002 MASTER AGREEMENT

Dated as of February 13, 2008

 

CITIBANK, N.A.            PSMT (BARBADOS) INC.   

 

     and      

 

  

have entered and/or anticipate entering into one or more transactions (each a
“Transaction) that are or will be governed by this 2002 Master Agreement, which
includes the schedule (the “Schedule), and the documents and other confirming
evidence (each a “Confirmation) exchanged between the parties or otherwise
effective for the purpose of confirming or evidencing those Transactions. This
2002 Master Agreement and the Schedule are together referred to as this “Master
Agreement.

Accordingly, the parties agree as follows:-

Interpretation

(a) Definitions. The terms defined in Section 14 and elsewhere in this Master
Agreement will have the meanings therein specified for the purpose of this
Master Agreement.

(b) Inconsistency. In the event of any inconsistency between the provisions of
the Schedule and the other provisions of this Master Agreement, the Schedule
will prevail. In the event of any inconsistency between the provisions of any
Confirmation and this Master Agreement, such Confirmation will prevail for the
purpose of the relevant Transaction.

(c) Single Agreement. All Transactions are entered into in reliance on the fact
that this Master Agreement and all Confirmations form a single agreement between
the parties (collectively referred to as this “Agreement), and the parties would
not otherwise enter into any Transactions.

 

2.

Obligations

 

(a)

General Conditions.

(i) Each party will make each payment or delivery specified in each Confirmation
to be made by it, subject to the other provisions of this Agreement.

(ii) Payments under this Agreement will be made on the due date for value on
that date in the place of the account specified in the relevant Confirmation or
otherwise pursuant to this Agreement, in freely transferable funds and in the
manner customary for payments in the required currency. Where settlement is by
delivery (that is, other than by payment), such delivery will be made for
receipt on the due date in the manner customary for the relevant obligation
unless otherwise specified in the relevant Confirmation or elsewhere in this
Agreement.

Copyright © 2002 by International Swaps and Derivatives Association, Inc.



--------------------------------------------------------------------------------

compensation in respect of that obligation or deferred obligation, as the case
may be, pursuant to Section 9(h)(ii)(1) or (2), as appropriate. The fair market
value of any obligation referred to in clause (b) above will be determined as of
the originally scheduled date for delivery, in good faith and using commercially
reasonable procedures, by the party obliged to make the determination under
Section 6(e) or, if each party is so obliged, it will be the average of the
Termination Currency Equivalents of the fair market values so determined by both
parties.

“Waiting Period” means:

(a) in respect of an event or circumstance under Section 5(b)(i), other than in
the case of Section 5(b)(i)(2) where the relevant payment, delivery or
compliance is actually required on the relevant day (in which case no Waiting
Period will apply), a period of three Local Business Days (or days that would
have been Local Business Days but for the occurrence of that event or
circumstance) following the occurrence of that event or circumstance; and

(b) in respect of an event or circumstance under Section 5(b)(ii), other than in
the case of Section 5(b)(ii)(2) where the relevant payment, delivery or
compliance is actually required on the relevant day (in which case no Waiting
Period will apply), a period of eight Local Business Days (or days that would
have been Local Business Days but for the occurrence of that event or
circumstance) following the occurrence of that event or circumstance.

IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.

 

CITIBANK, N.A.

   

PSMT (BARBADOS) INC.

By:

 

 

   

By:

 

/s/ Atul Patel

Print Name:

     

Print Name:

 

Atul Patel

Title:

     

Title:

 

TREASURER

28...ISDA® 2002



--------------------------------------------------------------------------------

Execution Version

Reference No. CB13-426

SCHEDULE

to the

ISDA 2002 Master Agreement

dated as of February 13, 2008,

between

CITIBANK, N.A.,

a national banking association organized

under the laws of the United States

(“Party A”)

and

PSMT (BARBADOS) INC.,

a corporation organized and existing

under the laws of Barbados

(“Party B”)

Part 1

Termination Provisions

In this Agreement:

(a) “Specified Entity” means for the purpose of Section 5(a)(v) of this
Agreement, (i) in relation to Party A, Citigroup Global Markets Limited,
Citigroup Global Markets Inc., Citigroup Forex Inc., Citigroup Global Markets
Commercial Corp., Citicorp Securities Services, Inc., Citigroup Global Markets
Deutschland AG & Co. KGaA, Citigroup Energy Inc., Citibank Japan Ltd., and
Citigroup Financial Products Inc. (individually a “Section 5(a)(v) Affiliate”)
and (ii) in relation to Party B, any Affiliate of Party B.

 

1



--------------------------------------------------------------------------------

(b) “Specified Transaction” will have the meaning specified in Section 14 of
this Agreement. For purposes of clause (c) of such definition, Specified
Transaction includes any securities options, margin loans, short sales, and any
other similar transaction now existing or hereafter entered into between Party A
(or any Section 5(a)(v) Affiliate) and Party B (or any Affiliate of Party B).

(c) The “Cross Default” provisions of Section 5(a)(vi) will apply to Party A and
will apply to Party B.

For purposes of Section 5(a)(vi), the following provisions apply:

“Specified Indebtedness shall have the meaning set forth in Section 14 of this
Agreement, provided, however, that Specified Indebtedness shall not include
deposits received in the course of a party’s ordinary banking business.

“Threshold Amount” means,

(i) with respect to Party A, 2% of the stockholders’ equity of Party A; and

(ii) with respect to Party B, USD$2,000,000.00

including the U.S. Dollar equivalent on the date of any default, event of
default or other similar condition or event of any obligation stated in any
other currency.

For purposes of the above, stockholders’ equity shall be determined by reference
to the relevant party’s most recent consolidated (quarterly, in the case of a
U.S. incorporated party) balance sheet and shall include, in the case of a U.S.
incorporated party, legal capital, paid-in capital, retained earnings and
cumulative translation adjustments. Such balance sheet shall be prepared in
accordance with accounting principles that are generally accepted in such
party’s country of organization.

(d) The “Credit Event Upon Merger” provisions of Section 5(b)(v) of this
Agreement will apply to Party A and will apply to Party B.

(e) The “Automatic Early Termination” provisions of Section 6(a) will not apply
to Party A and will not apply to Party B; provided, however, that with respect
to a party, where the Event of Default specified in Section 5(a)(vii)(1), (3),
(4), (5), (6) or to the extent analogous thereto, (8) is governed by a system of
law which does not permit termination to take place after the occurrence of the
relevant Event of Default, then the Automatic Early Termination provisions of
Section 6(a) will apply to such party.

(f) “Termination Currency” will have the meaning specified in Section 14 of this
Agreement.

(g) “Additional Termination Event” will not apply.

 

2



--------------------------------------------------------------------------------

Part 2

Tax Representations

(a) Payer Representations. For the purpose of Section 3(e) of this Agreement,
Party A will make the following representation and Party B will make the
following representation:

It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 9(h) of this Agreement) to be made by it to
the other party under this Agreement. In making this representation, it may rely
on (i) the accuracy of any representations made by the other party pursuant to
Section 3(f) of this Agreement, (ii) the satisfaction of the agreement contained
in Section 4(a)(i) or 4(a)(iii) of this Agreement and the accuracy and
effectiveness of any document provided by the other party pursuant to
Section 4(a)(i) or 4(a)(iii) of this Agreement and (iii) the satisfaction of the
agreement of the other party contained in Section 4(d) of this Agreement, except
that it will not be a breach of this representation where reliance is placed on
clause (ii) above and the other party does not deliver a form or documents under
Section 4(a)(iii) by reason of material prejudice to its legal or commercial
position.

(b) Payee Representations. For the purpose of Section 3(f) of the Agreement,
Party A and Party B make the representations specified below, if any:

The following representation will apply to Party A:

It is a national banking association organized under the laws of the United
States and its U.S. taxpayer identification number is 13-5266470. It is “exempt”
within the meaning of Treasury Regulation sections 1.6041-3(p) and 1.6049-4(c)
from information reporting on Form 1099 and backup withholding.

The following representation will apply to Party B:

Each payment received or to be received by it in connection with this Agreement
will not be effectively connected with the conduct of a trade or business in the
United States.

 

3



--------------------------------------------------------------------------------

Part 3

Agreement to Deliver Documents

For the purpose of Section 4(a) of this Agreement:

 

I.

Tax forms, documents or certificates to be delivered are:

 

Party required to

deliver document

 

Form/Document/

Certificate

 

Date by which to

be delivered

(i) Party B

 

As required under Section 4(a)(i) of the Agreement, IRS Form W-9, IRS Form
W-8BEN, IRS Form W-8ECI, IRS Form W-8EXP and/or IRS Form W-8IMY, whichever is
relevant.

 

Promptly upon execution of this Agreement; and promptly upon learning that any
form previously provided by Party B has become obsolete or incorrect.

 

II.

Other documents to be delivered are:

 

Party required to

deliver document

 

Form/Document/Certificate

 

Date by which to be

delivered

 

Covered by Section 3(d)

(a) Party A and Party B

 

Evidence reasonably satisfactory to the other party of the (i) authority of such
party to enter into the Agreement and any Transactions and (ii) the authority
and genuine signature of the individual signing the Agreement on behalf of such
party to execute the same.

 

As soon as practicable after execution of this Agreement and, if requested by
the other party, as soon as practicable after execution of any Confirmation of
any other Transaction.

 

Yes

 

4



--------------------------------------------------------------------------------

(b) Party A

 

The party’s Consolidated Reports of Condition and Income for a Bank with
Domestic and Foreign Offices — FFIEC 031

 

Upon request provided, however, that such financials are “deemed” to be
delivered hereunder on the date the same shall be posted on the Citibank.com
website (www.citibank.corn)

 

Yes

(c) Party B

 

The party’s annual report containing audited consolidated financial statements
prepared in accordance with accounting principles that are generally accepted in
such party’s country of organization and certified by independent certified
public accountants for each fiscal year.

 

As soon as available and in any event within 120 days (or as soon as practicable
after becoming publicly available) after the end of each of its fiscal years,
provided, however this delivery obligation will only apply during the term of
any Transaction under this Agreement.

 

Yes

(d) Party B

 

The party’s unaudited consolidated financial statements, the consolidated
balance sheet and related statements of income for each fiscal quarter prepared
in accordance with accounting principles that are generally accepted in Party
B’s country of organization.

 

As soon as available and in any event within 60 days (or as soon as practicable
after becoming publicly available) after the end of each of its fiscal quarters,
provided, however this delivery obligation will only apply during the term of
any Transaction under this Agreement.

 

Yes

 

5



--------------------------------------------------------------------------------

(e) Party B

 

A letter from the Process Agent in the City of New York designated pursuant to
paragraph (b) of Part 4 of this Schedule in which such Process Agent agrees to
act as agent for service of process with respect to this Agreement and each
Transaction and to forward promptly to Party B all process received by such
Process Agent.

 

As soon as practicable after execution of this Agreement and the first
Confirmation of a Transaction.

 

Yes

(f) Party B

 

Such other documents as Party A may reasonably request in connection with any
Transaction.

 

Promptly upon request by Party A.

 

Yes

Part 4

Miscellaneous

(a) Addresses for Notices. For the purpose of Section 12(a) of this Agreement:

Address for notices or communications to Party A:

With respect to a particular Transaction, all notices or communications to Party
A shall be sent to the address or facsimile number indicated in the Confirmation
of that Transaction.

In addition, in the case of notices or communications relating to Section 5, 6,
11 or 13 of this Agreement, a copy of any such notice or communication shall be
addressed to the attention of:

 

Address:  

Capital Markets Document Unit

388 Greenwich Street

New York, New York 10013

Attention:   Director Derivatives Operations Facsimile No.:   212 657 3992

 

6



--------------------------------------------------------------------------------

(For all purposes)

In addition, in the case of notices or communications relating to Section 5, 6,
11 or 13 of this Agreement, a second copy of any such notice or communication
shall be addressed to the attention of Party A’s legal department as follows:

 

Address:  

Legal Department

388 Greenwich Street

17th Floor

New York, New York 10013

Attention:   Senior Deputy General Counsel, Citi Markets and Banking
Facsimile No.:   212 816 5550

Address for notices or communications to Party B:

 

Address:  

9740 Scranton Road, Suite # 125, San Diego, CA 92121

Attention:   Atul C. Patel (Senior Vice President, Treasurer) Facsimile No:  
858-404-8838 or 858-404-8858

(b) Process Agent. For the purpose of Section 13(c) of this Agreement:

Party B appoints as its Process Agent: CT Corporation

(c) Offices. The provisions of Section 10(a) will apply to this Agreement.

(d) Multibranch Party. For the purpose of Section 10(b) of this Agreement:

Party A is a Multibranch Party and may enter into a Transaction through any of
the following offices: New York, London, Singapore and Sydney.

Party B is not a Multibranch Party

(e) Calculation Agent. The Calculation Agent will be Party A unless otherwise
specified in a Confirmation in reference to the relevant Transaction.

(f) Credit Support Document. None.

(g) Credit Support Provider. Not Applicable.

 

7



--------------------------------------------------------------------------------

(h) Governing Law. This Agreement will be governed by and construed inaccordance
with the laws of the State of New York (without reference to choice of law
doctrine)

(i) Jurisdiction. Section 13(b)(i) of the Agreement is hereby amended by
deleting in line 2 of paragraph 2 the word “non-” and by deleting paragraph
(iii) thereof. The following shall be added at the end of Section 13(b):
“Nothing in this provision shall prohibit a party from bringing an action to
enforce a money judgment in any other jurisdiction.”

(j) “Affiliate” will have the meaning specified in Section 14 of this Agreement,
provided, however that except as set forth in Part 1(g)(ii) in relation to Party
B “Affiliate” shall be not applicable.

(k) Absence of Litigation. For the purpose of Section 3(c): “Specified Entity”
means in relation to Party A, any Affiliate of Party A, and in relation to Party
B, not applicable.

(1) No Agency. The provisions of Section 3(g) will apply to this Agreement.

(m) Additional Representation will apply. For the purpose of Section 3 of this
Agreement, the following will constitute an Additional Representation:

“(h) Relationship Between Parties. Each party will be deemed to represent to the
other party on the date on which it enters into a Transaction that (absent a
written agreement between the parties that expressly imposes affirmative
obligations to the contrary for that Transaction):

(1) No Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into that Transaction and as to whether that
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisors as it has deemed necessary. It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into that Transaction; it being understood that
information and explanations related to the terms and conditions of a
Transaction shall not be considered investment advice or a recommendation to
enter into that Transaction. It has not received from the other party any
assurance or guarantee as to the expected results of that Transaction.

(2) Evaluation and Understanding. It is capable of evaluating and understanding
(on its own behalf or through independent professional advice), and understands
and accepts, the terms, conditions and risks of that Transaction. It is also
capable of assuming, and assumes, the financial and other risks of that
Transaction.

 

8



--------------------------------------------------------------------------------

(3) Status of Parties. The other party is not acting as a fiduciary for or an
advisor to it in respect of that Transaction.

(i) Eligible Contract Participant Representation. (a) It is an “eligible
contract participant” within the meaning of Section 1(a)(12) of the Commodity
Exchange Act, as amended (the “CEA”), (b) this Agreement and each Transaction is
subject to individual negotiation by each party, and (c) neither this Agreement
nor any Transaction will be executed or traded on a “trading facility” within
the meaning of Section 1a(33) of the CEA.

(j) Financial Institution. Party A represents that it is a “financial
institution” as defined in the Federal Deposit Insurance Corporation Improvement
Act of 1991 or Regulation EE promulgated by the Federal Reserve Board
thereunder.

(k) ERISA. The assets that are used in connection with the execution, delivery
and performance of this Agreement and the Transactions entered into pursuant
hereto are not the assets of an employee benefit or other plan subject to Title
I of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
a plan described in Section 4975 of the Internal Revenue Code of 1986, as
amended (the “Code”), an entity whose underlying assets include “plan assets” by
reason of Department of Labor regulation section 2510.3-101, or a governmental
plan that is subject to any federal, state, or local law that is substantially
similar to the provisions of Section 406 of ERISA or Section 4975 of the Code.”

(n) “Netting of Payments” Either party may notify the other in writing, not less
than one Local Business Day in advance of one or more Scheduled Payment Dates,
that with regard to payments due on that date, Multiple Transaction Payment
Netting will apply. Except to the extent that such advance written notice shall
have been given, subparagraph Multiple Transaction Payment Netting will not
apply for purposes of Section 2(c) of this Agreement. Provided however, that for
each of the following groups of Transactions, Party A and Party B hereby elect
to net payments of all amounts payable on the same day in the same currency (and
through the same Office of Party A) by specifying that Section 2(c) of the
Agreement will apply with respect to each of the following groups of
Transactions:

 

  (i)

FX Transactions entered into by the parties; and

 

  (ii)

Currency Option Transactions entered into by the parties.

The starting date for the election commences upon entering the first Transaction
under the Agreement with respect to either of the above groups of Transactions.

 

9



--------------------------------------------------------------------------------

Part 5

Other Provisions

(a) Waiver of Right to Trial by Jury. Each party hereby irrevocably waives, to
the fullest extent permitted by applicable law, any right it may have to a trial
by jury in respect of any suit, action or proceeding relating to this Agreement.

(b) Severability. Except as otherwise provided in Sections 5(b)(i) or 5(b)(ii)
in the event that any one or more of the provisions contained in this Agreement
should be held invalid, illegal, or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby. The parties shall
endeavor, in good faith negotiations, to replace the invalid, illegal or
unenforceable provisions with valid provisions, the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

(c) Netting. In the event that any Terminated Transaction cannot be aggregated
and netted against all other Terminated Transactions under Section 6(e) of the
Agreement, such excluded Terminated Transactions shall be aggregated and netted
amongst themselves to the fullest extent permitted by law.

(d) Confirmation Procedures. For each Transaction that Party A and Party B enter
hereunder, Party A shall promptly send to Party B a Confirmation setting forth
the terms of such Transaction. Party B shall execute and return the Confirmation
to Party A or request correction of any error within five Business Days of
receipt. Failure of Party B to respond within such period shall not affect the
validity or enforceability of such Transaction and shall be deemed to be an
affirmation and acceptance of such terms.

(e) Escrow Payments. If by reason of the time difference between the cities in
which payments are to be made, it is not possible for simultaneous payments to
be made on any date on which both parties are required to make payments
hereunder, either party may at its option and in its sole discretion notify the
other party that payments on that date are to be made in escrow. In this case
the deposit of the payment due earlier on that date shall be made by 2:00 p.m.
(local time at the place for the earlier payment) on that date with an escrow
agent selected by the party giving the notice, accompanied by irrevocable
payment instructions (i) to release the deposited payment to the intended
recipient upon receipt by the escrow agent of the required deposit of the
corresponding payment from the other party on the same date accompanied by the
irrevocable payment instructions to the same effect or (ii) if the required
deposit of the corresponding payment is not made on that same date, to return
the payment deposited to the party that paid it into escrow. The party that
elects to have payments made in escrow shall pay the costs of the escrow
arrangements and shall cause those arrangements to provide that the intended
recipient of the payment due to be deposited first shall be entitled to interest
on that deposited payment for each day in the period of its deposit at the rate
offered by the escrow agent for that day for overnight deposits in the relevant
currency in the office where it holds that deposited payment (at 11:00 am, local
time on that day) if that payment is not released by 5:00 p.m. on the date it is
deposited for any reason other than the intended recipients’ failure to make the
escrow deposit it is required to make hereunder in a timely fashion.

 

10



--------------------------------------------------------------------------------

(f) Recording of Conversations. Each party hereto consents to the recording of
its telephone conversations relating to this Agreement or any potential
Transaction. To the extent that one party records telephone conversations (the
“Recording Party”) and the other party does not (the “Non-Recording Party”), the
Recording Party shall, in the event of any dispute, make a complete and unedited
copy of such party’s tape of the entire day’s conversations with the
Non-Recording Party’s personnel available to the Non-Recording Party. The
Recording Party’s tapes may be used by either party in any forum in which a
dispute is sought to be resolved and the Recording Party will retain tapes for a
consistent period of time in accordance with the Recording Party’s policy unless
one party notifies the other that a particular transaction is under review and
warrants further retention.

(g) Limitation of Liability. No party shall be required to pay or be liable to
the other party for any consequential, indirect or punitive damages, opportunity
costs or lost profits.

(h) 2002 Master Agreement Protocol. The parties agree that the definitions and
provisions contained in Annexes 1 to 16 and Section 6 of the 2002 Master
Agreement Protocol published by the International Swaps and Derivatives
Association, Inc. on 15th July, 2003 are incorporated into and apply to this
Agreement.

PART 6

FX Transactions and Currency Option Transactions

(a) The 1998 FX and Currency Option Definitions.

 

  (1)

The provisions of the 1998 FX and Currency Option Definitions as published by
ISDA, Emerging Markets Traders Association and The Foreign Exchange Committee
(the “FX Definitions”), are hereby incorporated herein in its entirety and shall
apply to FX Transactions and Currency Option Transactions entered into by the
Offices of the parties specified in Part 4 of this Schedule. FX Transactions and
Currency Option Transactions are each deemed to be “Transactions” pursuant to
the ISDA Master Agreement.

 

  (2)

Unless otherwise agreed to by the parties, all FX and Currency Option
Transactions entered into between the parties prior to the date of this
Agreement shall be deemed to be Transactions for purposes of this Agreement. The
confirmation of all FX and Currency Option Transactions via any electronic
media, telex, facsimile or writing shall constitute a “Confirmation” as referred
to in this Agreement even where not so specified in the Confirmation. Such
Confirmations will supplement, form a part of, and be subject to this Agreement.

 

11



--------------------------------------------------------------------------------

(b)

Article 3 General Terms Relating to Currency Option Transactions.

The FX Definitions are hereby amended by adding the following new Section 3.9:

Section 3.9 Discharge and Termination of Options. Unless otherwise agreed, any
Call or Put written by a party will automatically be terminated and discharged,
in whole or in part, as applicable, against a Call or Put, respectively, written
by the other party, such termination and discharge to occur automatically upon
the payment in full of the last Premium payable in respect of such Currency
Option Transaction; provided that such termination and discharge may only occur
in respect of Currency Option Transactions with the same material terms,
including but not limited to:

 

  (a)

each being with respect to the same Put and the same Call (i.e., a Put may only
be discharged against another Put and not against a Call);

 

  (b)

each having the same Expiration Date and Expiration Time;

 

  (c)

each being of the same style (i.e., either both being of American or European
Style);

 

  (d)

each having the same Strike Price;

 

  (e)

neither of which shall have been exercised;

 

  (f)

each of which has been entered into by the same pair of Offices of the parties;
and

 

  (g)

each having the same procedures for exercise;

and, upon the occurrence of such termination and discharge, neither party shall
have any further obligation to the other party in respect of the relevant
Currency Option Transactions terminated and discharged. In the case of a partial
termination and discharge (i.e., where the relevant Currency Option Transactions
are for different amounts of the Currency Pair), the remaining portion of the
Currency Option Transaction shall continue to be a Currency Option Transaction
for all purposes hereunder.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.

 

CITIBANK, N.A.

   

PSMT (BARBADOS) INC.

By:

 

 

   

By:

 

/s/ Atul Patel

Print Name:

 

 

   

Print Name:

 

Atul Patel

Title:

 

 

   

Title:

 

TREASURER

Date:

 

 

   

Date:

 

3/13/08

 

13